DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Drawings that were received on 05/16/2022 to clarify the limitation structure of the “tube” in relation to the “electronic device” in claim 4 through amended Fig. 1 is persuasive. The drawing objection cited in the last office action (mailed on 01/14/2022) is withdrawn.

Specifications
The Applicant’s Supplemental Specification Amendments that were received on 07/11/2022 correcting ¶[0046] is persuasive in supporting the limitations in claim 4. The specification objection cited in the last office action (mailed on 01/14/2022) is withdrawn.

Response to Applicant’s Supplemental Claim Amendments 
Applicant's Supplemental Claim Amendments (filed on 07/11/2022) with respect to the 102 rejection of independent claim 1 is persuasive due to amending the claim by rolling-up and incorporating the limitations of claim 2 and objected claim 5. The limitation of claim 5 defines “where the length of the support cord is greater by less than 10% of the length of the tube”. The rejection of claim 1 and the rejections and objections of the depended claims dependent on claim 1 cited in the last Office Action (mailed on 01/14/2022) are withdrawn.

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a power cable comprising: … wherein the length of said at least one support cord is greater, by less than 10%, than the length of said at least one tube, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-4, and 6-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847